               Case 2:21-mj-30295-DUTY ECF No. 1, PageID.1
                                            AUSA:   Diane PrineFiled 06/11/21Telephone:
                                                                               Page 1 of   6 226-9734
                                                                                        (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:          Kenton Weston, A.T.F.        Telephone: (313) 202-3450

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
United States of America                                                                  Case: 2:21−mj−30295
   v.                                                                                     Assigned To : Unassigned
James Egnis                                                               Case No.        Assign. Date : 6/11/2021
                                                                                          Description: IN RE: UNITED
                                                                                          STATES V. JAMES EGNIS




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   March 3 2021                in the county of ____W_a_yn.__e___ in the
___E_ a_st_em
            ___ District of                Michigan        , the defendant(s) violated:
                Code Section                                               Offense Description
18 U.S.C. § 922(n)                                      Receipt of a Firearm bya person under Indictment




         This criminal complaint is based on these facts:




@ Continued on the attached sheet.
                                                                                          Complainant's signature

                                                                     Special Agent Kenton Weston, A.T.F.
                                                                                          Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: June 11 2021                                                                           Judge's signature

City and state: Detroit, Michigan                                    Hon. Kimberly G. Altman, U.S. Magistrate Judge
                                                                                          Printed name and title
    Case 2:21-mj-30295-DUTY ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 6




                        AFFIDAVIT IN SUPPORT OF
                          CRIMINAL COMPLAINT

     I, Special Agent Kenton Weston, being first duly sworn, hereby depose

and state as follows:

             INTRODUCTION AND AGENT BACKGROUND

     1.    I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF) and have been so employed since January

of 2018. I am a member of the Detroit Field Division Crime Gun

Enforcement Team (CGET). I am a graduate of the Criminal Investigator

Training Program and the ATF Special Agent Basic Training Program at

the Federal Law Enforcement Training Center in Glynco, Georgia. During

my employment with ATF, I have conducted and/or participated in dozens

of criminal investigations involving the possession and use of firearms,

armed drug trafficking, and criminal street gangs, among other state and

federal offenses.

     2.    ATF is currently conducting a criminal investigation of Albert

James EGNIS (B/M; DOB: XX/XX/1998) for violations of 18 U.S.C. §

922(n) (receipt of a firearm while under indictment).

     3.    I make this affidavit from personal knowledge based on my

participation in this investigation, including interviews conducted by

                                      1
    Case 2:21-mj-30295-DUTY ECF No. 1, PageID.3 Filed 06/11/21 Page 3 of 6




myself and/or other law enforcement agents, communications with others

who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The

information outlined below is for the limited purpose of establishing

probable cause and does not contain all of the facts known to law

enforcement regarding this investigation.

                            PROBABLE CAUSE

     4.    On March 3, 2021 at approximately 1:00 p.m., the CGET and I

were conducting surveillance in the area of a Red Roof Inn, located at

27660 Northwestern Hwy, Southfield, MI 48034 in the Eastern District of

Michigan. At approximately 3:30 p.m., ATF Task Force Officer (TFO) Ed

Viverette observed EGNIS enter the driver seat of a black Dodge Charger

with three other individuals and drive away from the Red Roof Inn.

     5.    At approximately 3:25 p.m., the Dodge Charger arrived at a

Mobile gas station located at 26355 Telegraph, Southfield, MI. ATF TFO

Treva Eaton observed EGNIS exit the Dodge Charger with what appeared

to be a Glock model pistol hanging out of his front jeans pocket. Minutes

later, EGNIS reentered the vehicle, which continued to contain the three

other individuals, and departed from the gas station.


                                      2
    Case 2:21-mj-30295-DUTY ECF No. 1, PageID.4 Filed 06/11/21 Page 4 of 6




     6.    A member of the CGET team alerted Detroit Police Officers

about the team’s observations of EGNIS. At approximately 3:53 p.m., a

Detroit Police Department marked car stopped the Dodge Charger in the

area of 11599 Greenfield Detroit, MI. EGNIS and the other occupants

were removed from the Dodge Charger. From the Dodge Charger’s center

console, the Officers located (1) one Glock model 30s, .45 caliber pistol

bearing serial number “BRGZ732” loaded with 13 live rounds of

ammunition ; and (2) a second Glock model 30s .45 caliber pistol bearing

serial number “BNRG289” loaded with 13 live rounds (hereinafter

collectively referred to as the “Glock pistols”). EGNIS informed the

Officers that he was aware that the Glock pistols were inside the Dodge

Charger, which was registered to him and another individual. Detroit

Police Officers arrested EGNIS for Carrying Concealed Weapon- Motor

Vehicle.

     7.    On March 4, 2021 at 11:04 a.m., ATF TFO Eaton and I

conducted a post Miranda interview of EGNIS. During the interview,

EGNIS explained that on March 1st and on March 3rd, he had used the

Glock pistol bearing serial number “BRGZ732” for protection while taking

money out of an ATM.


                                      3
    Case 2:21-mj-30295-DUTY ECF No. 1, PageID.5 Filed 06/11/21 Page 5 of 6




     8.    I reviewed the ATF trace of the recovered Glock pistols, which

revealed one of the recovered firearms had been purchased from a Federal

Firearms Licensee (FFL) in southeastern Michigan on August 4, 2020,

and that the other recovered firearm had been purchased from the same

FFL on November 20, 2020.

     9.    On or about March 3, 2021, I reviewed a computerized criminal

history and Michigan Sixth Circuit Court records for EGNIS. I learned

that on June 24, 2020, EGNIS was arraigned on the following offense:

Organized Retail Crime Act Violation (Case#: 2020-274543). I know,

based on my training and experience and from consulting with other law

enforcement officers, that this offense is a felony and is punishable by at

least one year in prison. I also know that being arraigned on a state

information qualifies as being “under indictment” for the purposes of 18

U.S.C. § 922(n).

     10.   On June 10, 2021, I contacted ATF Interstate Nexus Expert

Special Agent Jimmie Pharr and provided a verbal description of two

recovered firearms. Based upon the verbal descriptions, Special Agent

Pharr advised that both of the firearms are firearms as defined under 18




                                      4
     Case 2:21-mj-30295-DUTY ECF No. 1, PageID.6 Filed 06/11/21 Page 6 of 6




U.S.C. § 921 and were manufactured outside of the state of Michigan after

1898, and therefore have traveled in and affected interstate commerce.

                                  CONCLUSION

       11.      Based on the above, there is probable cause to believe that on

March 3, 2021, in the County of Wayne in the Eastern District of

Michigan, Albert EGNIS, while under indictment, willfully received (1)

one Glock model 30s .45 caliber pistol, and (2) one Glock model 30s .45

caliber pistol, both firearms having affected interstate commerce, in

violation of 18 U.S.C. § 922(n) – (Receipt of a Firearm by a Person Under

Indictment).

                                Respectfully submitted,



                                ___________________________________
                                Special Agent Kenton Weston
                                Bureau of Alcohol, Tobacco, Firearms
                                   and Explosives


Sworn to before me and signed in my
presence and/or by reliable electronic means.


__________________________
Hon. Kimberly G. Altman
United States Magistrate Judge
June 11, 2021

                                         5
